         Case 4:19-cv-00725-BRW Document 16 Filed 10/14/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

ELLIS LEE HUNTER                                                                 PLAINTIFF

V.                          NO. 4:19CV00725 BRW-JTR

ANDREW SAUL,
Commissioner of Social Security Administration                                 DEFENDANT

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that judgment be entered for the Plaintiff, reversing the decision of the

Commissioner, and remanding this case to the Commissioner for further proceedings pursuant to

sentence four of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       IT IS SO ORDERED this 14th day of October, 2020.



                                           Billy Roy Wilson ________________
                                           UNITED STATES DISTRICT JUDGE
